DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nosato (US Pub 20130094733, see IDS) in view of STAMATOYANNOPOULOS et al. (herein after Stam) (US Pub 20200167914).
Re claims 1 and 7, Nosato discloses a learning device and the associated method comprising: 
acquire first data (Fig 2 el ST1; Paragraphs 73-75) and second data (Fig 2 el ST8; Paragraphs 73-75) in which forms of a target different from each other are respectively recorded (Fig 2 el ST1 and ST8; Paragraphs 73-75); 
derive a first feature value (Fig 2 el ST3; Paragraphs 74, 83, 94-95) from the first data (Fig 2 el ST3; Paragraphs 74, 83, 94-95); 
convert the first feature value (Fig 2 el ST3 into ST4; Paragraphs 74, 83, 87, 94-95) to a second feature value (Fig 2 el ST4; Paragraphs 74, 83, 87, 94-95); 
generate third data (Fig 2 el ST5-ST7; Par 74, 83, 94-97) from the second feature value (Fig 2 el ST5-ST7; Par 74, 83, 94-97); and 
detect a deviation element (Fig 2 el ST13; Par 74-75, 96-97, 101) based on a comparison (Fig 2 el ST13; Par 74-75, 96-97, 101) between the second data (Fig 2 el ST13; Par 74-75, 96-97, 101) and the third data (Fig 2 el ST13; Par 74-75, 96-97, 101); however Nosato fails to explicitly disclose (1) wherein the device comprises at least one memory storing instructions; and at least one processor configured to access the at least one memory and execute the instructions to perform the functions; and (2) update a value of a parameter used in derivation of the first feature value and a value of a parameter used in generation of the third data, based on a detected deviation.
Regarding items (1) and (2) above, these designs are however disclosed by Stam.  Stam discloses (1) wherein the device comprises at least one memory (Paragraphs 75, 135-136, 170, 173, 188) storing instructions (Paragraphs 75, 135-136, 170, 173, 188); and at least one processor (Paragraphs 75, 135-136, 170, 173, 188) configured to access the at least one memory (Paragraphs 75, 135-136, 170, 173, 188) and execute the instructions to perform the functions (Paragraphs 75, 135-136, 170, 173, 188); and (2) update a value of a parameter (Figure 7 feedback elements 314/312 from 308; Paragraphs 161-164) used in derivation of the first feature value (Figure 7 feedback elements 314/312 from 308; Paragraphs 161-164) and a value of a parameter used in generation of the third data (Figure 7 feedback elements 314/312 from 308; Paragraphs 161-164), based on a detected deviation element (Figure 7 feedback elements 314/312 from 308; Paragraphs 161-164).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Nosato in order to incorporate both the hardware construction design and the parameter adjustment as shown in Stam, as the use of processor and memory based hardware implementations for device designs is well-known and common place in the scope of the field of design yielding expected results and implementation functions for a user, while the parameter adjustment allows for a dynamic review of the system functionality and continued adjustment to the functions allows for a more efficient processing design that is able to adapt to and account for changes in environmental condition and device communication/imaging quality conditions.

Re claims 4 and 10; the combined disclosure of Nosato in view of Stam as a whole discloses the learning device and associated method of claims 1 and 7; Nosato further discloses wherein the first data represent an image (Figure 2 ST1; Paragraphs 1, 4, 72-75), and the target is an object (Figure 2 ST1; Paragraphs 1, 4, 72-75) or a person (Figure 2 ST1; Paragraphs 1, 4, 72-75).

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over STAMATOYANNOPOULOS et al. (herein after Stam) (US Pub 20200167914) in view of Nosato (US Pub 20130094733, see IDS).
Re claim 13, Stam discloses a non-transitory computer-readable storage medium (Paragraphs 135-136, 170, 173, 188) having a program recorded thereon (Paragraphs 135-136, 170, 173, 188), the program causing a computer to execute (Paragraphs 135-136, 170, 173, 188): 
acquisition processing of acquiring first data (Fig 7 element 104; Paragraphs 161-164); 
encoding processing of deriving a first feature value from the first data (Fig 7 element 130; Paragraphs 161-164); 
conversion processing of converting the first feature value to a second feature value (Fig 7 elements 304/140/306; Paragraphs 161-164); 
decoding processing of generating third data from the second feature value (Fig 7 element 150 output to 308; Paragraphs 161-164); and 
parameter updating processing (Figure 7 feedback elements 314/312 from 308; Paragraphs 161-164) of updating a value of a parameter used in derivation of the first feature value (Figure 7 feedback elements 314/312 from 308; Paragraphs 161-164) and a value of a parameter used in generation of the third data (Figure 7 feedback elements 314/312 from 308; Paragraphs 161-164), based on a derivation element (Figure 7 feedback elements 314/312 from 308; Paragraphs 161-164); however Stam fails to explicitly disclose (1) acquisition processing of acquiring first data and second data in which forms of a target different from each other are respectively recorded; and (2) wherein the derivation element is based on a comparison between the second data and the third data.
This design is however disclosed by Nosato.  Nosato discloses (1) acquisition processing (Fig 2 el ST1 and ST8; Paragraphs 73-75) of acquiring first data (Fig 2 el ST1 and ST8; Paragraphs 73-75) and second data (Fig 2 el ST1 and ST8; Paragraphs 73-75) in which forms of a target different from each other (Fig 2 el ST1 and ST8; Paragraphs 73-75) are respectively recorded (Fig 2 el ST1 and ST8; Paragraphs 73-75); and (2) wherein the derivation element (Fig 2 el ST13; Par 74-75, 96-97, 101) is based on a comparison (Fig 2 el ST13; Par 74-75, 96-97, 101) between the second data (Fig 2 el ST13; Par 74-75, 96-97, 101) and the third data (Fig 2 el ST13; Par 74-75, 96-97, 101).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure Stam in order to incorporate the derivation processing as shown in Nosato as it would have been obvious to use a reference or test format of imaging to produce a grounded element for comparison following the processing of the features of the input image in order to determine differences and deviations from an expected condition or state of the imaged object.

Re claim 16; the combined disclosure of Stam and Nosato as a whole discloses the storage medium according to claim 13, Nosato further discloses wherein the first data represent an image (Figure 2 ST1; Paragraphs 1, 4, 72-75), and the target is an object (Figure 2 ST1; Paragraphs 1, 4, 72-75) or a person (Figure 2 ST1; Paragraphs 1, 4, 72-75).

Allowable Subject Matter






Claims 2-3, 5-6, 8-9, 11-12, 14-15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claims 2, 8 and 14; the prior art fails to explicitly disclose the characteristics of the conversion function varying process.  Re claims 5, 11 and 17; the prior art fails to explicitly disclose the specific image sensing format and the determination of the image form difference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631